DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 13-15, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 20120274394).
	As to claim 1, Chan’s figures 1 and 4a-4c show an apparatus comprising: a charge pump (50) comprising a flying capacitor (C1); a switching circuit (S1-S4) coupled to the flying capacitor, the switching configured to selectively: be in a burst configuration (when comp is high) to charge and discharge the flying capacitor based on a clock signal (OSC); or be in a pulse skipping configuration (when comp is low); and a burst-mode controller (130, 140) coupled to the switching circuit, the burst-mode controller configured to: trigger the switching circuit to transition from the pulse-skipping configuration to the burst configuration at a time that occurs away from rising edges of the clock signal (figure 4B shows that the rising time of signal phase1 is away from the rising time of clock signal OSC); and cause charging of the flying capacitor (phase 1 is high) to occur for approximately half a period of the clock signal responsive to triggering the switching circuit to transition from the pulse-skipping configuration to the burst configuration.

	As to claim 6, the figures show that the burst-mode controller is configured to cause the switching circuit to discharge the flying capacitor (the phase 1 is low in comp is high) for approximately half the period of the clock signal prior to triggering the switching circuit to transition from the burst configuration to pulse-skipping configuration at the other time.
	As to claim 13, figure 1 shows that the switching circuit comprises: a first switch (S1) configured to selectively connect or disconnect a first terminal of the flying capacitor to a power source; a second switch (S2) configured to selectively connect or disconnect a second terminal of the flying capacitor to a load; a third switch (S4) configured to selectively connect or disconnect the second terminal of the flying capacitor of flying capacitor to ground; and a fourth switch (S3) configured to selectively connect or disconnect the first terminal o the flying capacitor to the load (RL).
	As to claim 14, figure 1 shows that the first switch and the second switch are configured to be in an open state responsive to the switching circuit being in the pulse-skipping configuration; the third switch is configured to be in a closed state responsive to the switching circuit being in the pulse-skipping configuration; and the fourth switch is configured to be in the open state or the closed state responsive to the switching circuit being in the pulse-skipping configuration.
	Claims 15, 17, 18, 20 and 21 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
 
Allowable Subject Matter
s 2-4, 7-12, 16, 19 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 and 24-30 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842